DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/27/2019, and 3/25/2020. The information disclosure statement(s) have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "least expensive" in claim 7 is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The term “least expensive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Is the term “least expensive” as used in the claim, relative to a cost expense of currency or a 
The dependent claim 8, is rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DIETRICH et al., US 20170213273, herein further known as Dietrich, in view of CAO, US 20160364678, herein further known as Cao.
Regarding claim 1, 15, 17, and 20, Dietrich discloses a computing system and device comprising: a processor; and memory that stores computer-executable instructions (paragraph 7, computer-readable medium comprising processor-executable instructions is provided AND paragraph 23, information servers 16a-16c may represent not just sources of information, but also transportation services allowing transportation options to be searched (i.e. permissible travel) within a geographic region, see also at least FIG. 1 and FIG. 2)) that, when executed by the processor, cause the processor to perform acts comprising: receiving a trip request (paragraph 6, system includes a travel requirement module for receiving a travel requirement request), the trip request comprising data indicative of a trip origin and a trip destination; generating a route plan for the trip request (paragraph 38, environmental module 38 may be responsive to geographical information either related to the current location, the destination location (as set by the travel requirement request) and/or one or more routes between the current and destination location) that includes multiple transportation modalities (paragraph 42, combinations of travel modalities are envisaged, such as bicycle, train, shuttle, and rental vehicle) by performing an optimization over routing information (paragraph 40, analyzer module 30 performs data analysis and route/mode planning analysis based on the inputs to determine at least one travel itinerary that fits the user preferences, meets the travel requirement request and is optimal in terms of minimizing cost, time and/or risk as per the user's preference (i.e. optimization), the routing information including a map of a region that includes the trip origin and the trip destination (paragraph 46, during the selected route being traversed by the user, map and other detailed information concerning the route (i.e. map of a region) and particularly the transition between modes of transport (i.e. trip origin and the trip destination) can be displayed). 
However, Dietrich does not explicitly disclose a system wherein the multiple transportation modalities including transport by way of an autonomous vehicle (AV) and a second transportation modality and issuing a pickup instruction to an AV in communication with the computing system, wherein the pickup instruction is configured to cause the AV to navigate to a pickup location included in the route plan.
the multiple transportation modalities including transport by way of an autonomous vehicle (AV) and a second transportation modality (paragraph 60, the control system autonomously chooses a vehicle (e.g., one of several available vehicles) and automatically guides the vehicle (i.e. autonomous vehicle) along the planned route), AND paragraph 94 each participant 102, 104 has access to a plurality of modes of transportation, such as airplanes, trains, or vans (i.e. second transportation modality), see also at least FIG. 3) and issuing a pickup instruction to an AV in communication with the computing system, wherein the pickup instruction is configured to cause the AV to navigate to a pickup location (paragraph 96-97, rideshare system 160 interfaces with the rideshare devices 112, pickup location 172 is determined from the location capabilities of the passenger device 112, rideshare support system provides a localization module that may provide directions and instructions, see also at least FIG. 3) included in the route plan (paragraph 66, software products for automatic route planning are commercially available and can be implemented in the context of the described control system).
Therefore, from the teaching of Cao it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dietrich to include multiple transportation modalities including transport by way of an autonomous vehicle (AV) and a second transportation modality and issuing a pickup instruction to an AV in communication with the computing system, wherein the pickup instruction is configured to cause the AV to navigate to a pickup location included in the route plan in order to increase car sharing/riding system which improves utilization of a car, and decreased pollution--induced illnesses and improved community health.
Regarding claim 2,  the combination of Dietrich and Cao disclose all elements of claim 1 above.
Dietrich discloses further a system wherein the routing information includes data pertaining to public transportation routes, and wherein at least one of the multiple transportation modalities is public transportation (paragraph 38-39, transportation modality module 40 provides a list of possible transportation modes, associated metrics can include at least one of scheduling information (e.g. for public transport possibilities), environmental module 38 may be responsive to geographical information either related to the current location, the destination location (as set by the travel requirement request) and/or one or more routes between the current and destination location).
Regarding claim 3, the combination of Dietrich and Cao disclose all elements of claim 1 above.
Dietrich discloses further a system wherein at least one of the multiple transportation modalities is a train, a bus, or a personal transportation device (paragraph 39, possible transportation modes can include ride sharing or ride hire vehicles, taxis, trains including underground, over ground, city, regional, national, and international trains, public buses, private buses, tram, monorail, shuttle and other communal transportation possibilities, rideshares, vehicle rentals, bike rentals, air travel, sea travel, and any combination thereof) . 
Regarding claim 4, the combination of Dietrich and Cao disclose all elements of claim 3 above.
Dietrich discloses further a system wherein the personal transportation device is a bicycle or a scooter (paragraph 30, user preferences may include availability of alternate transit
modes (bike share, scooter share)).
Regarding claim 5, the combination of Dietrich and Cao disclose all elements of claim 1 above.
However, Dietrich does not explicitly disclose a system wherein the routing information includes data indicative of locations of AVs in a fleet of AVs operating in the region.
Cao teaches a system wherein the routing information includes data indicative of locations of AVs in a fleet of AVs operating in the region (paragraph 60, the control system autonomously chooses a vehicle (e.g., one of several available vehicles) and automatically guides the vehicle (i.e. autonomous vehicle) along the planned route, AND paragraph 68, system can open up access to the mass to provide a virtual business fleet (i.e. AVs in a fleet) for businesses that want to pamper customers/clients with custom pick-up and delivery services).
Therefore, from the teaching of Cao it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dietrich to include routing information includes data indicative of locations of AVs in a fleet of AVs operating in the region in order to increase car sharing/riding system which improves utilization of a car, and decreased pollution--induced illnesses and improved community health.
Regarding claim 6, the combination of Dietrich and Cao disclose all elements of claim 1 above.
Dietrich discloses further a system wherein performing the optimization over the routing information comprises identifying a fastest route from the trip origin to the trip destination across the multiple transportation modalities (paragraph 54, transportation data includes metrics associated with each available transportation modality, where the metrics are .
Regarding claim 7, the combination of Dietrich and Cao disclose all elements of claim 1 above.
Dietrich discloses further a system wherein performing the optimization over the routing information comprises identifying a least expensive route across the multiple modalities subject to at least one of a time constraint, a distance constraint, or a location constraint (paragraph 54-55, metrics are related to at least time, cost and risk, analysis engine is run through the analyzer module to determine upon at least one recommended travel itinerary (i.e. route) using inputs of the travel requirement request, user preferences, and relative weight of time, cost  and output travel options are influenced by the user preferences, meet the travel requirement request, balance time, cost (i.e. least expensive route) and risk factors).
Regarding claim 8, the combination of Dietrich and Cao disclose all elements of claim 7 above.
Dietrich discloses further a system wherein the location constraint comprising a region of permissible travel, wherein the route plan is constrained to lie within the region of permissible travel (paragraph 23, information servers 16a-16c may represent not just sources of information, but also transportation services allowing transportation options to be searched (i.e. permissible travel) within a geographic region, see also at least FIG. 1 and FIG. 2).
Regarding claim 9 and 16, the combination of Dietrich and Cao disclose all elements of claim 1 and 15 above.
However, Dietrich does not explicitly disclose a system and device wherein the AV being a first AV, the acts further comprising issuing a second pickup instruction to a second AV, the second pickup instruction configured to cause the second AV to navigate to a second pickup location.
Cao teaches a system and device wherein the AV being a first AV, the acts further comprising issuing a second pickup instruction to a second AV, the second pickup instruction configured to cause the second AV to navigate to a second pickup location (claim 14, identifying, by the computer, a second set of points of pick-up or drop-off, the planned navigation route reachable from each point of pick-up or drop-off in the second set, AND paragraph 60, the control system autonomously chooses a vehicle (e.g., one of several available vehicles) and automatically guides the vehicle (i.e. autonomous vehicle) along the planned route).
Therefore, from the teaching of Cao it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dietrich to include comprising issuing a second pickup instruction to a second AV, the second pickup instruction configured to cause the second AV to navigate to a second pickup location in order to increase car sharing/riding system which improves utilization of a car, and decreased pollution--induced illnesses and improved community health.
Regarding claim 10, the combination of Dietrich and Cao disclose all elements of claim 9 above.
However, Dietrich does not explicitly disclose a system wherein the second pickup location is determined by the computing system based upon a terminus point of a transportation modality other than the first AV.
Cao teaches a system wherein the second pickup location is determined by the computing system based upon a terminus point of a transportation modality other than the first AV (paragraph 11, mobile device is used to transmit a ride-sharing request from a rider requiring first and second travel segments with first and second starting points and a destination , and a first vehicle proximal to the first starting point, the first vehicle (i.e. other than the first AV) responding to the request, the first vehicle automatically requesting a second vehicle proximal to the second starting point to pick up the rider (i.e. second pickup location) to deliver to the destination AND paragraph 60, the control system autonomously chooses a vehicle (e.g., one of several available vehicles) and automatically guides the vehicle (i.e. autonomous vehicle) along the planned route).
Therefore, from the teaching of Cao it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dietrich to include the second pickup location is determined by the computing system based upon a terminus point of a transportation modality other than the first AV in order to increase car sharing/riding system which improves utilization of a car, and decreased pollution--induced illnesses and improved community health.
Regarding claim 11, and 17 the combination of Dietrich and Cao disclose all elements of claim 1 and 16 above.
Dietrich discloses further a system wherein the trip request is received from a client computing device, the acts further comprising outputting data indicative of the route plan to the client computing device (paragraph 28, travel requirement request may be entered by a user through the mobility assistant device 18 (i.e. client computing device), AND paragraph 38, output module 34 may output to a display unit of the mobility assistant device 18 (e.g. a smartphone display unit) (i.e. client computing device), a summary of the optimal travel itinerary as selected by the analyzer module 30 and optionally at least one further travel itinerary .
Regarding claim 12, the combination of Dietrich and Cao disclose all elements of claim 11 above.
Dietrich discloses further a system wherein the instruction is performed in response to receiving a confirmation indication from the client computing device (paragraph 46, output module 34 may output to a display unit of the mobility assistant device 18 (e.g. a smartphone display unit) and invite the user to select the preferred travel itinerary from the presented options if more than one option is presented (i.e. response to receiving a confirmation indication from the client computing device)).
However, Dietrich does not explicitly disclose a system wherein the pickup instruction is performed.
Cao teaches a system wherein the pickup instruction is performed (paragraph 96-97, rideshare system 160 interfaces with the rideshare devices 112, pickup location 172 is determined from the location capabilities of the passenger device 112, rideshare support system provides a localization module that may provide directions and instructions, see also at least FIG. 3).
Therefore, from the teaching of Cao it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dietrich to include wherein the pickup instruction is performed in order to increase car sharing/riding system which improves utilization of a car, and decreased pollution--induced illnesses and improved community health.
Regarding claim 13, and 19 the combination of Dietrich and Cao disclose all elements of claim 1, and 15 above.
 the acts further comprising: receiving an authorization for the second modality of transport, the authorization indicating that a user is authorized to use the second modality of transport; and outputting the authorization to a client computing device (paragraph 58, execution step 82 may include reservation (i.e. authorization) of a transportation mode, such as a rideshare, rental vehicle, communal bicycle, train seat, and so on (i.e. second modality of transport). Further, the execution step performs any necessary transactions such as payment for travel tickets, payment for rental, electronic unlocking of doors, turning on of the vehicle or electronic release of a transportation item (such as a communal bike that is electronically unlocked), by way of example The execution step also makes available for output details of the transactions and any instructions required, such as instructions for obtaining a rental vehicle. Further, the execution step 84, collates navigation and detailed instructions for output to the user. Any alerts or automated release of a transportation mode, AND paragraph 38, output module 34 may output to a display unit of the mobility assistant device 18 (e.g. a smartphone display unit) (i.e. client computing device), a summary of the optimal travel itinerary).
Regarding claim 14, the combination of Dietrich and Cao disclose all elements of claim 13 above.
Dietrich discloses further a system wherein the authorization comprising an electronic ticket for the second transportation modality (claim 19, processor-executable instructions are configured to be executed by a processor to perform the step of executing a selected travel recommendation by performing at least one of initiating a reservation, ticketing, renting, purchasing, or other action) .
Regarding claim 18, the combination of Dietrich and Cao disclose all elements of claim 15 above.
However, Dietrich does not explicitly disclose a device wherein the acts further comprise receiving location data from a sensor mounted on the computing device, and wherein generating the trip request is based upon the location data.
Cao teaches a device wherein the acts further comprise receiving location data from a sensor mounted on the computing device, and wherein generating the trip request is based upon the location data (paragraph 286, the system develops inter-vehicular networking, computing, transceivers, and sensing technologies in the vehicles. Such vehicles have embedded computers, GPS receivers (i.e. location data), AND paragraph 70, on-demand service application can determine the user's current location or pickup location by using location data provided by the on-demand service system).
Therefore, from the teaching of Cao it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Dietrich to include receiving location data from a sensor mounted on the computing device, and wherein generating the trip request is based upon the location data in order to increase car sharing/riding system which improves utilization of a car, and decreased pollution--induced illnesses and improved community health.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the attached PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.C.B./            Examiner, Art Unit 3669                                                                                                                                                                                            
/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669